EXHIBIT 10.5.1

ICAGEN, INC.

2004 STOCK INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

This RESTRICTED STOCK UNIT AGREEMENT (the “Agreement”), dated as of             
(the “Date of Grant”), is delivered by Icagen, Inc., a Delaware corporation
(“Icagen”), to              (the “Grantee”), a director of Icagen.

RECITALS

The Icagen, Inc. 2004 Stock Incentive Plan (the “Plan”) provides for the grant
of stock-based awards with respect to shares of common stock, par value $0.001
per share, of Icagen (the “Common Stock”), in accordance with the terms and
conditions of the Plan. The Board of Directors of Icagen (the “Board’), upon
recommendation of the Compensation Committee of the Board (the “Committee”), has
determined to make a stock-based award in the form of a grant of restricted
stock units, subject to the terms and conditions set forth in this Agreement and
the Plan. The Grantee may obtain a copy of the Plan by contacting the Human
Resources Manager at Icagen.

NOW, THEREFORE, the parties to this Agreement, intending to be legally bound
hereby, agree as follows:

1. Grant of Restricted Stock Units. Subject to the terms and conditions set
forth in this Agreement and the Plan and as of the Date of Grant, Icagen hereby
grants to the Grantee                      restricted stock units (the
“Restricted Stock Units”) under the Plan. The Grantee accepts the Restricted
Stock Units and agrees to be bound by the terms and conditions of this Agreement
and the Plan with respect to the Restricted Stock Units.

2. Restricted Unit Account. The Restricted Stock Units represent the right to
receive shares of Common Stock, subject to the vesting and other terms and
conditions of this Agreement, and are not actual shares of stock. Icagen shall
establish and maintain a Restricted Stock Unit account, as a bookkeeping account
on its records, for the Grantee and shall record in such account the number of
Restricted Stock Units granted to the Grantee. No shares of stock shall be
issued to the Grantee at the time the grant is made, and the Grantee shall not
be, nor have any of the rights or privileges of, a stockholder of Icagen with
respect to any Restricted Stock Units recorded in the account. The Grantee shall
not have the right to receive any dividends or other distributions with respect
to Restricted Stock Units recorded in the Grantee’s account; provided, however,
that the Committee may appropriately adjust the number and kind of Restricted
Stock Units in the event of a stock split, stock dividend or other change in
capitalization of Icagen, as provided in the Plan. The Grantee shall not have
any interest in any fund or specific assets of Icagen by reason of this award or
the Restricted Unit account established for the Grantee.



--------------------------------------------------------------------------------

3. Vesting of Restricted Stock Units.

The Restricted Stock Units shall vest in full on December 31, 2009 (the “Vesting
Date”), provided that the Grantee does not cease to serve as a member of the
Board prior to the Vesting Date. Notwithstanding the foregoing, upon a Change of
Control Event, as defined in the Plan, the Restricted Stock Units shall
automatically become fully vested effective immediately prior to the
consummation of such Change of Control Event. In the event of a Reorganization
Event (as defined in the Plan) that is not a Change of Control Event, the
provisions set forth in Section 8(c)(3)(a) of the Plan shall apply to the
Restricted Stock Units.

4. Issuance of Common Stock.

(a) When the Restricted Stock Units vest as described above, such Restricted
Stock Units shall no longer be subject to forfeiture. Subject to the terms of
this Agreement, Icagen shall issue or cause to be issued to the Grantee one
share of Common Stock for each whole vested Restricted Stock Unit on, or as soon
as practicable after, the date the Restricted Stock Units vest in accordance
with Paragraph 3 (but in any event by the thirtieth (30th) day following such
date), subject to the satisfaction of the Grantee’s tax withholding obligations
as described below.

(b) All obligations of Icagen and rights of Grantee under this Agreement shall
be subject to the rights of Icagen as set forth in the Plan to withhold any
amounts that may be required to be withheld by Icagen for applicable taxes. In
the event Icagen determines it has tax withholding obligations with respect to
the Restricted Stock Units, the Grantee agrees to arrange for the satisfaction
of the minimum amount of such tax withholding obligations in a manner acceptable
to Icagen as a condition to the issuance of the shares of Common Stock under
Paragraph 4(a).

(c) The obligation of Icagen to deliver shares hereunder shall also be subject
to the condition that if at any time the Committee shall determine in its
discretion that the listing, registration or qualification of the shares of
Common Stock upon any securities exchange or under any state or federal law, or
the consent or approval of any governmental regulatory body, is necessary or
desirable as a condition of, or in connection with, the issue of shares, the
shares may not be issued in whole or in part unless such listing, registration,
qualification, consent or approval shall have been effected or obtained free of
any conditions not acceptable to the Committee. The issuance of shares of Common
Stock to the Grantee pursuant to this Agreement is subject to any applicable
taxes and other laws or regulations of the United States or of any state having
jurisdiction thereof.

(d) The Grantee agrees to be bound by Icagen’s policies regarding transfer of
shares of Common Stock and understands that there may be certain times during
the year in which the Grantee will be prohibited from selling, transferring,
pledging, donating, assigning, mortgaging, hypothocating or encumbering shares.

5. Termination of Restricted Stock Units. If the Grantee ceases to serve as a
member of the Board prior to the Vesting Date for any reason, the Restricted
Stock Units shall automatically terminate and shall be forfeited as of the date
the Grantee ceases to serve as a director. No payment or issuance of Common
Stock shall be made with respect to any Restricted Stock Units that terminate as
described in this Paragraph 5.

 

2



--------------------------------------------------------------------------------

6. Grant Subject to Plan Provisions. This grant is made pursuant to the Plan,
the terms of which are incorporated herein by reference, and in all respects
shall be interpreted in accordance with the Plan. The grant and payment of the
Restricted Stock Units are subject to interpretations, regulations and
determinations concerning the Plan established from time to time by the
Committee in accordance with the provisions of the Plan, including, but not
limited to, provisions pertaining to (i) rights and obligations with respect to
withholding taxes, (ii) the registration, qualification or listing of the shares
issued under the Plan, (iii) changes in capitalization of Icagen, and (iv) other
requirements of applicable law. The Committee shall have the authority to
interpret and construe the Restricted Stock Units pursuant to the terms of the
Plan, and its decisions shall be conclusive as to any questions arising
hereunder.

7. No Right to Continued Board Service. The grant of the Restricted Stock Units
shall not confer upon the Grantee any right to continued service as a director
of the Company.

8. No Stockholder Rights. Neither the Grantee, nor any person entitled to
receive payment in the event of the Grantee’s death, shall have any of the
rights and privileges of a stockholder with respect to shares of Common Stock,
until certificates for shares have been issued upon payment of Restricted Stock
Units.

9. Assignment and Transfers. Except as the Committee may otherwise permit
pursuant to the Plan, the rights and interests of the Grantee under this
Agreement may not be sold, assigned, encumbered or otherwise transferred except,
in the event of the death of the Grantee, by will or by the laws of descent and
distribution. In the event of any attempt by the Grantee to alienate, assign,
pledge, hypothecate, or otherwise dispose of the Restricted Stock Units or any
right hereunder, except as provided for in this Agreement, or in the event of
the levy or any attachment, execution or similar process upon the rights or
interests hereby conferred, Icagen may terminate the Restricted Stock Units by
notice to the Grantee, and the Restricted Stock Units and all rights hereunder
shall thereupon become null and void. The rights and protections of Icagen
hereunder shall extend to any successors or assigns of Icagen, and to Icagen’s
parents, subsidiaries, and affiliates, as applicable. This Agreement may be
assigned by Icagen without the Grantee’s consent.

10. Agreement in Connection with Public Offering. The Grantee agrees, in
connection with an underwritten public offering of Icagen’s securities pursuant
to a registration statement under the Securities Act of 1933, as amended,
(i) not to sell, make short sale of, loan, grant any options for the purchase
of, or otherwise dispose of any shares of Common Stock held by the Grantee
(other than those shares included in the offering) without the prior written
consent of Icagen or the underwriters managing such underwritten public offering
of Icagen’s securities for such number of days (not to exceed 180 days) from the
effective date of such registration statement as the managing underwriters or
Icagen may require, and (ii) to execute any agreement reflecting clause
(i) above as may be requested by Icagen or the managing underwriters at the time
of such offering.

 

3



--------------------------------------------------------------------------------

11. Unfunded Arrangement. The Grantee’s rights to receive payments under this
Agreement shall be no greater than the right of an unsecured general creditor of
Icagen. All payments shall be made from the general assets of Icagen, and no
special or separate fund shall be established and no segregation of assets shall
be made to assure payment.

12. Tax Consequences. The Grantee acknowledges that the Grantee may be subject
to adverse tax consequences as a result of the issuance, vesting and/or
distribution of the Restricted Stock Units and/or the Common Stock and
understands that the Grantee should consult a tax advisor as to the tax
consequences of the Restricted Stock Units and subsequent distribution of Common
Stock. To the extent that this Agreement, the issuance and vesting of the
Restricted Stock Units and/or distribution of Common Stock as set forth in this
Agreement is subject to Section 409A of the Internal Revenue Code of 1986, as
amended, and any regulations promulgated thereunder (the “Code”), the Grantee
agrees to cooperate and work together with Icagen to timely amend this Grant to
comply with Section 409A of the Code as necessary.

13. Applicable Law. The validity, construction, interpretation and effect of
this Agreement shall be governed by and construed in accordance with the laws of
the State of Delaware, without giving effect to the conflicts of laws provisions
thereof.

14. Notice. Any notice to Icagen provided for in this Agreement shall be
addressed to Icagen, Inc. in care of the Human Resources Manager, at the
corporate headquarters of Icagen, and any notice to the Grantee shall be
addressed to such Grantee at the current address shown on the payroll of Icagen,
or to such other address as the Grantee may designate to Icagen, in writing. Any
notice shall be delivered by hand, sent by telecopy or enclosed in a properly
sealed envelope addressed as stated above, registered and deposited, postage
prepaid, in a post office regularly maintained by the United States Postal
Service.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Icagen has caused its duly authorized officer to execute
this Restricted Stock Unit Agreement, and the Grantee has placed his signature
hereon, effective as of the Date of Grant.

 

ICAGEN, INC.

By:

 

 

Name:

 

Title:

 

ACCEPTANCE:

I hereby accept the award of Restricted Stock Units described in this Agreement,
and I agree to be bound by the terms of the Plan and this Agreement. I hereby
agree that all of the decisions and determinations of the Committee with respect
to the Restricted Stock Units shall be final and binding.

 

 

Grantee

 

Date

 

5